The opinion of the court was delivered,
by
Woodward, J.
The school directors having assessed a school-tax for 1861 against the defendant in error, upon the last adjusted valuation furnished by the county commissioners, he applied for and obtained this writ of mandamus, commanding the directors to exonerate and discharge him from the payment of said tax. Thereupon a most irregular proceeding was had in the court below, which resulted, finally, in a judgment, erroneously called a decree, that the mandamus be granted. That judgment is now assigned for error.
This was an unprecedented application of the writ of mandamus. It is not the ordinary official duty of school directors to exonerate taxes, but rather to levy and collect them. If they were backward in the exercise of this official function, mandamus might be used to stir them up. But when they have set themselves in motion, and are proceeding to discharge the duty imposed by law, they are no longer subject to mandamus. Exoneration is a discretionary power incidental to their office, and in this instance would seem to have been exercised by a refusal to grant the relief asked for. We have no power to control a discretion vested in them, and no appeal lies from them to judicial tribunals.
Whatever remedies the relator might have, as a tax-payer, by an appeal to the county commissioners to re-adjust the valuation, or in equity to restrain an excess of jurisdiction on the part of the directors, this proceeding, which is at law, and is designed to stimulate and not to restrain official activities, was entirely misconceived, and must be set aside.
The judgment is reversed, at the costs of the relator.